oOo Oo Oo NN OO oo BR WOW DN =

MR Pp Pp DN DY DY NO S| =| S| S| BS | SF. S| | |
Oo a KR O NO FA BD O DB nN OF a fF WO NH —

 

Case 2:13-cr-00099-LDG-PAL Document 90 Filed 04/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff, Case No. 2:13-cr-099-LDG (PAL)
V. ORDER
TAMAS HORVATH,

Defendant.

 

 

For good cause shown,

THE COURT ORDERS that Defendant Tamas Horvath’s Motion for Appointment of
Counsel (ECF No. 88) is DENIED;

THE COURT FURTHER ORDERS that Defendant Tamas Horvath’s Motion for
Recusal of Judge (ECF No. 89) is DENIED.

DATED thiS2 “~ day of April, 2020,

      
   

te 1), - /
Lloyd D. George 7 c
United States District Judge

 
